Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were originally presented for examination April 27, 2020.
The Preliminary Amendment filed May 5, 2020 was found non-compliant. A Notice of Non-Compliant Amendment was filed November 12, 2020.
This office action is responsive to the Preliminary Amendment filed November 12, 2020, which addressed the Notice of Non-Compliant Amendment also filed November 12, 2020. Claim 11 was amended. Claims 16-20 were canceled. Claims 21-25 are new. Claims 1, 10, and 21 are independent. Claims 1-15 and 21-25 remain pending.

Priority
	This application claims priority of the provisional application 62/842,668 filed May 3, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) filed April 27, 2020 and October 9, 2020 are acknowledged and were considered by the examiner. 
Note that in the IDS filed October 9, 2020, Non-Patent Literature Document Cite No. 2 was not considered by the examiner because the text is illegible.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 


Claims 1-3, 5-15, 21, and 23-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), claim 10 is directed to “a non-transitory, computer-readable medium” (i.e. a machine), and claim 21 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “guiding physical movements,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “monitoring a performance of a physical movement by a subject; selecting one or more data filters based on a condition of the subject and a designated movement corresponding to the physical movement; converting the raw sensory data into formatted data at least by filtering the raw sensory data with the one or more data filters; determining a level of compliance of the physical movement with a movement model for the designated movement by applying one or more comparative modeling techniques to the formatted data and the movement model; and delivering real-time feedback dynamically to the subject during the performance of the physical movement based on the level of compliance, wherein the movement model is generated and the one or more comparative modeling techniques are selected based on the condition of the subject.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “motion sensors” and “a computing device,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “guiding physical movements,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “motion sensors” and “a computing device,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-3, 5-9, 11-15, and 23-25 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-3, 5-9, 11-15, and 23-25 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 10, and 21.
Dependent claims 4 and 22 recite specific hardware including “at least a gyroscope, an accelerometer, and a magnetometer.” Therefore, claims 4 and 22 recite statutory subject matter under 35 U.S.C. § 101.
In conclusion, claims 1-3, 5-15, 21, and 23-25 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-13, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (hereinafter Chang; US 2017/0344919).
Regarding claim 1 (Original), and substantially similar limitations in claims 10 (Original) and 21 (New), Chang discloses a method of guiding physical movements, the method comprising: 
generating raw sensory data with a plurality of motion sensors monitoring a performance of a physical movement by a subject (Chang [0029], “The inertial measurement unit preferably includes a set of sensors aligned for detection of kinematic properties along three perpendicular axes”; also Chang Figs. 4A-B, showing plurality of motion sensors monitoring movement of a subject); 
selecting, with a computing device, one or more data filters based on a condition of the subject and a designated movement corresponding to the physical movement (Chang [0063], “Raw sensor data can be collected directly from the sensing device,… the data can be pre-processed. For example, data can be filtered, error corrected, or otherwise transformed”; also Chang [0127], “False positives such as a sensor dropping onto the floor can be filtered out. The motions after the fall can also be analyzed to characterize the severity of the fall. For example, the sensor can detect if a user continues to move on the floor, is unconscious and not moving, or is able to get back up and walk around”; also Chang [0024], “Real-time values can be for lifting motions, posture, walking gait strides, and/or any suitable type of biomechanical signals. The real-time value can be a current value for the biomechanical property or a running average. For example real-time stride time can be averaged over a window spanning a defined set of steps (e.g., 4 steps). Averaging, smoothing, and other error correcting processes may be applied to a real-time signal”); 
converting, with the computing device, the raw sensory data into formatted data at least by filtering the raw sensory data with the one or more data filters (Chang [0063], “Raw sensor data can be collected directly from the sensing device,… the data can be pre-processed. For example, data can be filtered, error corrected, or otherwise transformed”); 
determining, with the computing device, a level of compliance of the physical movement with a movement model for the designated movement by applying one or more comparative modeling techniques to the formatted data and the movement model (Chang [0115-0116], “There can be an ergonomic model for each class of kinematic activity measurement discussed above such as an action-specific ergonomic model (e.g., a lifting ergonomic model, a stair climbing model, etc.), gait ergonomic model, posture ergonomic model, and/or kinematic state or events ergonomic models (e.g., fall detection or balance ergonomic models)… In one preferred implementation, a lifting ergonomic model for analyzing lifting can be applied. The ergonomic model can assess the "goodness" or quality of the lift”); and 
delivering real-time feedback dynamically to the subject during the performance of the physical movement based on the level of compliance (Chang [0038], “The worker user application 132 can additionally display alerts, provide active feedback (e.g., vibrate or audio cues), or other forms of feedback to notify or warn a worker. For example, an audio or haptic warning cue may be played if a worker is improperly lifting an object, twisting in a non-ergonomic manner, and/or climbing down a ladder too quickly. Such feedback can be predictive, real-time, or as a post-performance review.”), 
wherein the movement model is generated and the one or more comparative modeling techniques are selected based on the condition of the subject (Chang [0119], “In another example of applying a gait ergonomic model, if a factory worker exhibits erratic walking gait patterns such as significant asymmetry in left and right strides, cadence variability and significant pelvic rotations, the system may detect an injury or a high risk state. Furthermore, if the task was to carry a package, the walking gait ergonomic model may help determine if the package is too heavy for the user to carry, or may determine that fatigue is starting to risk injury and the worker should take a break. Irregular gait patterns could be detected by comparing current biomechanical measurements to historical gait related biomechanical measurements or averaged related biomechanical measurements across a larger group which can characterized in the gait ergonomic model.”).
	Regarding claim 2 (Original), and substantially similar limitations in claims 11 (Currently Amended) and 21 (New), Chang discloses that the plurality of motion sensors includes a first set of motion sensors for a first wearable device and a second set of motion sensors for a second wearable device, and wherein the first wearable device is positioned on the subject in a first location different from a second location where the second wearable device is positioned on the subject (Chang Figs. 3A-H and [0027], “Various configurations of multi-point sensing can be used for sensing biomechanical signals… A foot activity monitor variation of a worker activity system 100 could be attached to or embedded in a shoe. A shank or thigh activity monitor could be strapped to the leg, embedded in an article of clothing, or positioned with any suitable approach”).
Regarding claim 3 (Original), and substantially similar limitations in claim 12 (Original), Chang discloses transmitting a portion of the raw sensory data generated by the second wearable device to the Generating the ergonomic model can include processing kinematic activity and task property data, and managing a data model of task associated kinematic activity data (e.g., biomechanical measurements). Generating an ergonomic model can include building the ergonomic model on a local device of the worker such as a phone, wearable device, or the worker activity system,” where the first wearable device is a local wearable device, and the second wearable device is one of the activity monitors or sensors).
Regarding claim 4 (Original), and substantially similar limitations in claim 22 (New), Chang discloses that each of the first set of motion sensors and the second set of motion sensors includes at least a gyroscope, an accelerometer, and a magnetometer (Chang [0029], “The inertial measurement system 110 preferably includes at least one inertial measurement unit (IMU). An inertial measurement unit can include at least one accelerometer, gyroscope, magnetometer, or other suitable inertial sensor”).
Regarding claim 5 (Original), and substantially similar limitations in claims 13 (Original) and 23 (New), Chang discloses that each of the first set of motion sensors and the second set of motion sensors detect a motion of the physical movement within three dimensions of space (Chang [0065], “Preferably, a sensing device provides acceleration as detected by an accelerometer and angular velocity as detected by a gyroscope along three orthonormal axes. The set of kinematic data streams preferably includes acceleration in any orthonormal set of axes in three-dimensional space, herein denoted as x, y, z axes, and angular velocity about the x, y, and z axes”).
Regarding claim 8 (Original), Chang discloses that converting the raw sensory data includes averaging the raw sensory data into averaged data (Chang [0024], “Averaging, smoothing, and other error correcting processes may be applied to a real-time signal”).
	

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7, 14-15, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Marikkar et al. (hereinafter referred to as “Marikkar,” US 2018/0242654).
Regarding claim 6 (Original), and substantially similar limitations in claims 14 (Original) and 24 (New), Chang does not explicitly teach that delivering real-time feedback dynamically includes delivering a first real-time feedback with the first wearable device and a second real-time feedback with the second wearable device.
However, Marikkar discloses that delivering real-time feedback dynamically includes delivering a first real-time feedback with the first wearable device and a second real-time feedback with the second wearable device (Marikkar [0041], “The garment may for example be a pair of cycling shorts, such as bib shorts, with at least one embedded or detachable sensor… feedback may be delivered via haptic actuators on the hems of the legs of the shorts,” the garment is a wearable device with sensors and A biomechanical model is typically provided on the processor to interpret signals from sensors 12, to identify the current running form and technique of the wearer and give real-time `course correction` feedback,” the feedback is real-time; Marikkar [0008], “The system may incorporate a combination of garments, for example a combination of a garment worn on the lower half of the user's body and a garment worn on the upper half, such as a pair of shorts or leggings and a t-shirt or training top,” multiple wearable garment devices may be worn simultaneously).
Marikkar is analogous to Chang, as both are drawn to the art of wearable devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang, to include delivering real-time feedback dynamically includes delivering a first real-time feedback with the first wearable device and a second real-time feedback with the second wearable device, as taught by Marikkar, since delivering real-time feedback from multiple wearable devices simultaneously enables sensors to be placed in positions to monitor motion at more than one location (Marikkar [0008], “The system may incorporate a combination of garments, for example a combination of a garment worn on the lower half of the user's body and a garment worn on the upper half, such as a pair of shorts or leggings and a t-shirt or training top. This enables sensors to be placed in positions to monitor motion in both the upper body, such as the arms, and lower body, such as the legs.”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7 (Original), and substantially similar limitations in claims 15 (Original) and 25 (New), Chang does not explicitly teach that a type of feedback for each of the first and second real-time feedback is dynamically selected based on respective proximities of the first and second wearable devices to a location on a body of the subject where a deviation from the movement model of a predetermined magnitude is identified real-time.
Preferably, at least one sensor is positioned in the back of the waistband and the hem of each leg. This enables parameters relating to the overall posture of the cyclist and the cycling motion of the legs to be captured,” the type of data collected and feedback given is dependent on the position of the sensors).
Marikkar is analogous to Chang, as both are drawn to the art of wearable devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang, to include a type of feedback for each of the first and second real-time feedback is dynamically selected based on respective proximities of the first and second wearable devices to a location on a body of the subject where a deviation from the movement model of a predetermined magnitude is identified real-time, as taught by Marikkar, because delivering localized feedback in proximity to the relevant location allows the wearer to easily identify the location where the feedback is relevant (Marikkar [0008], “The system may incorporate a combination of garments, for example a combination of a garment worn on the lower half of the user's body and a garment worn on the upper half, such as a pair of shorts or leggings and a t-shirt or training top. This enables sensors to be placed in positions to monitor motion in both the upper body, such as the arms, and lower body, such as the legs.”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Czaja (US 2017/0225033).
Regarding claim 9 (Original), Chang does not explicitly teach selecting one or more matrix operations based on the raw sensor sensory data and the condition of the subject, and wherein converting the raw sensory data to the formatted data includes performing the one or more matrix operations on the raw sensory data or data derived from the raw sensory data.
However, Czaja discloses selecting one or more matrix operations based on the raw sensor sensory data and the condition of the subject, and wherein converting the raw sensory data to the formatted data includes performing the one or more matrix operations on the raw sensory data or data derived from the raw sensory data (Czaja [0002], “embedding… sensors into the insole (or sole) of the shoe to provide measurement of foot rotational and lateral motions in relation to forces transmitted from the foot… The motion and weight distribution vectors are processed by the micro-controller embedded in the insole, and the resulting motion matrices are transmitted to the user smart-phone… the data from motion sensors may be transmitted to the user smart-phone for processing of motion fusion matrices. The results are synchronized to GPS time and coordinates, then after applying appropriate filtering, transmitted to one or more actuators embedded in the shoe insole, providing haptic feedback to the user”).
Czaja is analogous to Chang, as both are drawn to the art of wearable devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Chang, to include selecting one or more matrix operations based on the raw sensor sensory data and the condition of the subject, and wherein converting the raw sensory data to the formatted data includes performing the one or more matrix operations on the raw sensory data or data derived from the raw sensory data, as taught by Czaja, so that the formatted data may be easily presented (Czaja [0002], “The results may also be transmitted to the remote location ("cloud service") for further processing using user's smart-phone cellular radio interface. Said processing includes presenting of the foot motion and force distribution in a form of animation and superimposition of motion and force data on the 3D maps obtained from GPS coordinates”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balakrishnan et al. (US 2015/0153374) Flight time
Hoang et al. (US 10,065,074) Training systems with wearable sensors for providing users with feedback
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        

/ROBERT P BULLINGTON/Primary Examiner, Art Unit 3715